                          Case 1:21-mj-00002-GMH Document 4 Filed 01/04/21 Page 1 of 3

AO 199A (Rev. 12/11) Order Selling Conditions of Release                                              Page I of __ _]    Pages



                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                            District of Columbia


                    United States of America
                               V.
                                                                                  Case No.   2 \- 0000'2                  -      1\/l
lliAN00,-.j
                              Defendam

                                       ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant's release is subject to these conditions:

(I) The defendant must not violate federal, state, or local law while on release.

(2)   The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C.       § 141 JSa.

(3) The defendant must advise the court or the pretrial services oflice or supervising officer in writing before making
    any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
    the court may impose.           \.) .s 0 \ 6� c..::r             c- o ...) �-
                                    ·3>33> C-�n�o� A� N � l..,..A}O C, �0..'9'
    The defendant must appear at:
                                                                                         !'lace
                                                                              M I (?_ ls\ A t";   L

      on                                                   1/25/2021
                                                                       (J(lfeclnd Time


       l f blank, defendant will be notified of next

(5)   The defendant must sign an Appearance Bond. if ordered.
      appearance.
Case 1:21-mj-00002-GMH Document 4 Filed 01/04/21 Page 2 of 3
Case 1:21-mj-00002-GMH Document 4 Filed 01/04/21 Page 3 of 3
